Upon Reading the Petition of Christopher Wilkinson, William Wilkins and Archibold Stobo Executors of James Gilbertson 4 deceased praying (for reasons in the Petition contained) of this Honourable Court, to appoint some persons of good behaviour and conversation, Guardians of Anne Gilbertson an Infant, the only Daughter of the Testator, till she attain to such age as she may by Law choose a Guardian for her self, as well as for managing of her Estate, as for her maintenance and Education; and you this Honourable Court will be pleased to grant an Injunction for your Petitioners quiet holding of the Tract of Land that by the Will of the Testator is devised to the Infant Anne; and Upon hearing the allegations of Mr. Hume, Council for the Petitioners in this behalf on the reasons set forth in the Petition, and likewise the objections of Mr. Whitaker, of Council for the Defendants George Bassett and Mehitable his Wife, and Anne Gilbertson the Infant, insisting that The Petitioners may be Obliged to answer on oath to a Bill of  Complaint filed against them in this honourable Court by the Defendants Thereupon and Upon considering and debating the merits of the Cause, and the Arguments used on both sides, It is Ordered That The Petitioners and others do make answer on oath to the said Bill of Complaint exhibited and filed in this Court by George Bassett and others, against them, before This Court will proceed to consider of the merits of the Petition.
Intr.
Thos Lamboll Deputy Register

 Captain Christopher Wilkinson was a member of Commons from Colleton for several sessions between 1706 and 1724.
Archibald Stobo, founder of the Presbyterian Church in South Carolina, was a Scotch divine who survived the ill-starred settlement on the Isthmus of Darien, and was shipwrecked at Charleston in 1700. He was characterized by Commissary Johnston as “a rank Cameronian and a most fierce and violent man.” (McCrady, S. C. under Proprietary Government, p. 311; Hirsch, Huguenots of S. C., p. 309.)
James Gilbertson was a member of Commons House from Colleton in 1702, 1703. His executors alledged that his widow Mehitabel, since married to George Bassett, was “a Drunkard and a base Scandalous woman,” though all the persons who knew her were “ready to attest the Contrary.” (JCHA, passim; petition of George Bassett in Chancery rolls, Bundle 1721-1736.)